Citation Nr: 1205656	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 30 percent for an undiagnosed condition manifested by tremors of both hands and wrists.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officer (NACVSO)



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1967 until July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus, and assigned a 30 percent disability rating for the service-connected an undiagnosed condition manifested by tremor of both hands and wrists. The claim has since been transferred to the VARO in Newark, New Jersey.

The Veteran also requested a hearing before a member of the Board, which was scheduled for November 2011.  The Veteran subsequently reported that he did not wish to attend his hearing, in an October 2011 statement.  As such, the Veteran is deemed to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(e).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has found that this increased rating matter contains an inferred claim for total disability due to individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009.) The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability under VA standards.

2.  Giving the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's tinnitus is related to his active service.

3.  The Veteran's undiagnosed condition manifested by moderately severe essential tremors of the major (right) hand and wrist.  

4.  The Veteran's undiagnosed condition manifested by moderately severe essential tremors of the minor (left) hand and wrist.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3. The criteria for a disability evaluation for a separate 50 percent disability rating for an undiagnosed condition manifested by major (right) hand and wrist tremors 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8099-8004, 8515 (2011).

4.  The criteria for a disability evaluation for a separate 40 percent disability rating for an undiagnosed condition manifested by minor (left) hand and wrist tremors 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8099-8004, 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this case, the Board is granting in full the benefit of service connection for tinnitus sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards to the bilateral hearing loss claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
The May 2007 letter also provided notice with respect to the Dingess requirements of what type of information and evidence was needed to establish a disability rating, as well as, notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, the May 2007 letter also satisfied the notice requirements under 38 C.F.R. § 3.159(b)(1) for an increased rating claim.  The letter informed him that the evidence must support a worsening of his disability to substantiate the claim.  As previously noted, the letter also informed him of VA's duty for obtaining evidence.  It also documented what type of information and evidence was needed to establish a disability rating and an effective date under Dingess requirements.  

Based on the above, any notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  In a June 2007 statement, the Veteran reported that he received all his treatment through VA.  The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  The Veteran also received VA examinations in regards to his claims, including an October 2007 VA examination in regards to the bilateral hearing loss claim and a February 2011 VA examination for the neurological disorders claim.  Both examinations provided sufficient, pertinent information to allow VA to make decisions on the current claims.

The Board also notes that the Veteran reported in a March 5, 2008 VA medical record that he received disability benefits from the Social Security Administration (SSA), due to his cardiac problems and hand trembling.  Any SSA records associated with that claim are not associated with the claims file. In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit found that if it was clear that the SSA records were not relevant or potentially relevant under 38 U.S.C. § 5103A(c)(1), VA was not obligated to obtain the supporting documents for the SSA disability benefits grant. The Federal Circuit stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the Veteran's claim."  Id. at 1320-21. "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321. While the Veteran has not asserted that the SSA disability sought concerned hearing loss, the Board considered remanding the issues regarding the claim for hearing loss and an undiagnosed condition manifested by tremors of the hands and wrists to obtain any extant SSA records.  The Board decided against doing so because it finds that even if any SSA records from that time period (around 1993) pertained to hearing loss, such SSA records would not be relevant to the claim as to whether the Veteran currently has a hearing loss disability under 38 C.F.R. § 3.385.  The SSA records would not show the current state of his hearing loss disability, and the file contains an October 2007 VA examination which show detailed current findings that occurred years after the SSA records would have been made.   As the Veteran does not meet the threshold levels of 38 C.F.R. § 3.385 currently, past records of hearing loss would not be pertinent to the present claim.  Additionally, in regards to the undiagnosed condition manifested by tremors of the hands and wrists claim, the Board also notes that the Veteran reported in a March 5, 2008 VA medical record that he received disability benefits from the Social Security Administration (SSA), due to his cardiac problems and hand trembling.  As with the hearing loss claim, the Board finds that even if any SSA records from that time period (around 1993) pertain to the tremors claim, such records would not show the current state of his disability and more recent VA medical records and VA examinations are of record that would provide a more pertinent picture of the Veteran's current disability.  As the Veteran's claim rests on the current level of severity associated with the tremors, the most recent records are the ones relevant to the claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Bilateral Hearing Loss Service Connection Claim

The Veteran claims that he has hearing loss due to noise exposure during his period of active service.  During his October 2007 VA examination, the Veteran reported exposure to noise from aircraft engines and machinery while in service.

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v.  Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385 or that the Veteran made complaints of, or received treatment for, hearing loss.

The Veteran received a VA examination in October 2007.  The Veteran reported that he had difficulty hearing in adverse listening situations, particularly in background noise and group situations.  The Veteran reported that his military noise exposure included engine noise from aircrafts and that he would load aircrafts on the runway, but would not always use hearing protection.

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
20
25
25
25
25
25
LEFT
15
20
20
30
20
22.5

The Veteran's CNC speech discrimination scores were 96 percent bilaterally.  The Veteran's threshold averages were 25 dB in the right ear and 22.5 in the left ear.  

The examiner found the Veteran's right ear hearing to be clinically normal and that the left ear was normal to mild sensorineural hearing loss at 2000 Hz.  Additionally, those results do not meet the impaired hearing threshold of 40 decibels or greater in either ear, the threshold for at least three frequencies of 26 decibels or greater, or the threshold of a speech recognition score of less than 94 percent to qualify as a "disability" under VA standards.  38 C.F.R. § 3.385.  

The VA medical records do not document complaints of, or treatment for, bilateral hearing loss.  

The Veteran's hearing loss does not rise to the level of a "disability" under 38 C.F.R. § 3.385.  As such, the Veteran's hearing is not found to be within the auditory thresholds necessary to qualify as hearing loss under VA standards.  

Furthermore, even if the Veteran's hearing loss had reached the level of a "disability" under VA standards, there is no medical evidence of record finding a connection between the Veteran's bilateral hearing loss and his service.  

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied. 

Tinnitus Service Connection Claim

The Veteran essentially claims that he has had bilateral tinnitus since service.  In the October 2007 VA examination, the Veteran reported having a high pitched buzzing sound that began in service.  He further reported that the severity of the sound decreased after his discharge, but that it has increased more recently.

The Veteran's service treatment records are generally silent for any complaints of, or treatment for, tinnitus.  

The record is silent for any for any complaints of, or treatment for tinnitus for decades following the Veteran's discharge from service.  

The Veteran received a VA examination in October 2007.  At that time, he reported having tinnitus since service, which has recently become more severe.   The VA examiner did not form an opinion as to the etiology of the Veteran's tinnitus.

The Veteran's VA outpatient treatment records are silent as to complaints of, or treatment for, tinnitus.  

The Veteran has reported having tinnitus since service.  The Veteran is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In view of the Veteran's in-service noise exposure on the flight line in the Air Force and his claimed bilateral tinnitus since service, the Board finds the Veteran lay assertions to be probative and persuasive to indicate that he has had bilateral tinnitus since service.

The Board finds the evidence of record to be at least at equipoise in regards to the tinnitus claim; thus the benefit of the doubt rule applies.  Gilbert, 1 Vet. App. at 58.  Giving the Veteran the benefit of the doubt, the Board finds his reports of tinnitus in service to support his claim.  The Veteran's claim for service connection tinnitus is granted.  

Undiagnosed Condition Manifested by Tremor of Both Hands and Wrists
Increased Rating Claim

The Veteran contends that his service-connected undiagnosed condition manifested by tremors of both hands and wrists is more severe than indicated by the 30 percent disability rating previously granted him.  In the December 2007 rating decision, the RO assigned a 30 percent disability rating under Diagnostic Code 8099-8004, as analogous to paralysis agitans.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); see also 38 C.F.R. § 4.27.  Paralysis agitans is also known as Parkinson's disease.  See Dorland's Illustrated Medical Dictionary 1364 (30th ed. 2003). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under Diagnostic Code 8004, a 30 percent disability rating represents the minimum rating for paralysis agitans.  38 C.F.R. § 4.124a.

Evaluations of neurological conditions and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered. With partial loss of use of one or more extremities from neurological lesions, diseases and residuals are to be rated by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves. Id. 

Under Diagnostic Code 8515, for the median nerve, a 70 percent rating is warranted for the major extremity and a 60 percent disability rating for the minor extremity if there is complete paralysis of the median nerve. The factors indicative of complete paralysis consist of the hand inclined to the ulnar side; the index and middle fingers more extended than normally; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); incomplete and defective pronation; absence of flexion of the index finger and feeble flexion of the middle finger; inability to make a fist; index and middle fingers remain extended; inability to flex the distal phalanx of the thumb; defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Id.

If paralysis is incomplete, Diagnostic Code 8515 provides a 50 percent rating for severe disability in the major extremity and a 40 percent rating for severe disability in the minor extremity. For moderate incomplete paralysis, a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity; a 10 percent rating is warranted for mild incomplete paralysis of the major extremity and for mild incomplete paralysis of the minor extremity. Id. 

The term "incomplete paralysis" as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating for the mild, or at most, the moderate degree. Id.

VA medical records generally document treatment for tremors.  In an April 2, 2007 VA medical record, the Veteran reported that he needed both hands to steady himself and bring a glass to his mouth or write.  The VA medical provider found the Veteran to have essential tremor, which has intermittent functional significance.  In the April 2, 2007 VA medical record addendum, the examiner found the Veteran to have mild-moderate action tremor and postural tremor.

The Veteran received a VA examination for the peripheral nerves in September 2009, which did not include a claims file review.  The examiner found moderately decreased pinprick and light touch sensation of the hands and wrists extremities.  The examiner diagnosed him with peripheral neuropathy of the bilateral upper and lower extremities; however, the examiner also found it to have developed secondary to the Veteran's non-service-connected diabetes mellitus, type II.  

The Veteran received another VA examination, this time for neurological disorders, in February 2011.  The VA examination did not include a claims file review.  The VA examiner diagnosed the Veteran with essential tremor.  The VA examiner also noted that the Veteran has been receiving treatment, including medication, for essential tremor for over a year, and that it has been helping to some extent.  The examiner also noted, however, that the tremors have been intermittently worsening from time to time and was aggravated during action.

The Veteran reported that he could no longer work with typewriters.  The Veteran also reported that his handwriting has been worsening, that he has difficulty using tools and performing daily activities and that he is not currently working.  

The February 2011 VA examiner found the Veteran to have a tremor disorder that was moderately severe and progressive, with an etiology of essential tremor.  The examiner further noted that because the moderately severe tremors still continue, it will affect to some extent both physical and sedentary employment status.

The Veteran also received a general VA examination in February 2011.  At that time, the Veteran reported ongoing tremors of the hands and wrists, which have been worsening.  He also reported difficulty holding onto objects due to tremors and that they occurred both at rest and with activity.  The examiner then referred to the neurology examination for further details.

In a March 2011 statement, the Veteran reported that his tremors made it too difficult to perform job duties.  He also reported that he requires help to use utensils.  

A.M.S. also provided a statement in March 2011.  She reported that the Veteran's prior employer Miller and Walsh Typewriter Company was out of business.  She further reported that the Veteran's tremors had prevented him from performing his function as a technician and that he could not endure a normal work day due to his non-service-connected heart disease.

In the present case, the April 2, 2007 VA medical provider found the Veteran to have essential tremor, which has intermittent functional significance.  The February 2011 VA neurological examiner found the tremor disability to be moderately severe and progressive.  

The Board finds that the Veteran should be rated for his manifestations separately, rather than to continue the 30 percent rating assigned by the RO under Diagnostic Code 8004.  The Board notes that although the symptoms of record do not clearly and consistently meet the levels analogous to severe paralysis, the Board is granting the Veteran the benefit of the doubt on the matter.  The February 2011 neurological VA examiner characterized his tremors as "moderately severe".  As such, the Board finds that his tremors warrant consideration by comparison to incomplete severe paralysis, under Diagnostic Code 8515 for the median nerve.

Under 8515, the Veteran major (right) hand and wrist warrants a 50 percent disability rating and the minor (left) hand and wrist warrants a 40 percent disability rating. 

Higher ratings by comparison to complete paralysis under Diagnostic Code 8515, however, are not warranted.  The February 2011 neurological VA examiner found the Veteran's motor strength, tone and bulk to be normal.  The Veteran has also demonstrated and reported an ability to perform activities, despite his hand tremors. The Veteran has reported still being able to use utensils and to write. The Veteran reported difficulty using tools and daily activities, but has not indicated that he is unable to perform daily activities.  The Board thus finds that the evidence of record does not support that the Veteran's tremors disability is severe enough to be considered by comparison with complete paralysis.  As previously noted, complete paralysis is indicated by symptoms such as considerable atrophy of the muscles of the thenar eminence, absence of flexion of index finger and feeble flexion of the middle finger and being unable to make a fist.  The Veteran has not demonstrated such severe symptoms.
 
Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence.  The extent to which the Veteran may be unemployable due to his undiagnosed condition manifested by tremors of the hands and wrists is addressed in the remand portion of this decision.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran major (right) hand and wrist warrants a 50 percent disability rating and the minor (left) hand and wrist warrants a 40 percent disability rating. 




[Continued on the next page]  
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Service connection for left ear tinnitus is granted.

Subject to the provisions governing the award of monetary benefits, a 50 percent evaluation for an undiagnosed condition manifested by tremors of the major (right) hand and wrist is granted.

Subject to the provisions governing the award of monetary benefits, a 40 percent evaluation for an undiagnosed condition manifested by tremors of the minor (left) hand and wrist is granted.


REMAND

The remaining issue on appeal is entitlement to TDIU. The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability. Id. at 454. 

The Board notes that, in a March 2011 rating decision, the RO granted TDIU to the Veteran, with an effective date of March 6, 2009, the date VA received his independent TDIU claim.  The RO granted TDIU based on the Veteran's service-connected posttraumatic stress disorder (PTSD) and the undiagnosed condition manifested by tremors of the hands and wrists. The RO had previously granted service connection for PTSD in an October 2008 rating decision, with an effective date of February 27, 2008.

In regards to the current increased rating claim for the undiagnosed condition manifested by tremors of the hands and wrists, filed in May 2007, the Veteran also indicated that he was unemployable due to the tremors disability.  In a March 5, 2008 VA medical record, the Veteran reported that he was unable to work following a heart attack and that he received Social Security disability based on his cardiac problem and the tremulousness in his hands that made it increasingly difficult to work with electronics.  In a March 2011 statement, A.M.S. claimed that due to his tremors, the Veteran was unable to perform the function of technician.  The Board finds that the record raises the issue of a TDIU claim as part of the claim for benefits of the underlying undiagnosed condition manifested by tremors of the hands and wrists. 

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As discussed above, the Board has granted a 50 percent rating for the Veteran's service-connected right hand and wrist tremors and 40 percent for his left hand and wrist tremors.  Given these changes in the Veteran's circumstances, and to accord him due process, the RO should adjudicate the TDIU issue after the Board's decision has been implemented.  Given these ratings, the Veteran has a combined rating of 70 percent or more based on his undiagnosed condition manifested by tremors of the hands and wrists.  38 C.F.R. § 4.25.

In the February 2011 VA neurology examination, the VA examiner noted that because the moderately severe tremors still continue, they will affect to some extent both physical and sedentary employment status.  The examiner, however, was unclear as to whether the Veteran was unemployable due to his tremors.  

The Board finds that a VA examination, with an opinion from an examiner, after a review of the entire claims file, is necessary to determine whether the Veteran's service-connected tremors rendered him unable to secure or follow a substantially gainful occupation prior to the March 6, 2009 effective date for his TDIU based on both his PTSD and undiagnosed condition manifested by tremors of the hands and wrists.  As previously noted, the RO provided an effective date of February 27, 2008 for service connection for PTSD.

In a March 2008 VA medical record, the Veteran reported that he had been awarded disability benefits from the Social Security Administration (SSA) based on his cardiac problem and tremulousness in his hands.  As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions: 

1. The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After obtaining the additional records and associating it with the claims file, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the impact his service-connected undiagnosed condition manifested by tremors of the hands and wrists have on his ability to obtain and retain employment. The claims folder should be made available to the examiner. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service-connected undiagnosed condition manifested by tremors of the hands and wrists, prior to February 27, 2008 (the effective date for the RO's grant of PTSD).  

If the examiner finds that the Veteran's service-connected undiagnosed condition manifested by tremors of the hands and wrists did not solely render him unable to secure or maintain substantial gainful employment prior to February 27, 2008, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service connected undiagnosed condition manifested by tremors of the hands and wrists and PTSD, from February 27, 2008 until March 6, 2009 (the effective date of his already granted TDIU).  

The examination report must include a complete rationale for all opinions and conclusions reached. 

3. After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal. If any benefit sought on appeal is not granted in full, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


